IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40139
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HENDERSON M. GLOVER, III,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-00-CR-972-1
                      --------------------
                        November 7, 2001

Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Henderson M. Glover, III, appeals from his conviction of and

sentence for conspiring to possess with intent to distribute

marijuana and possessing with intent to distribute marijuana.

Glover contends that the Government placed false information in

the criminal complaint against him; that the Government failed to

disclose inculpatory statements; that the evidence was

insufficient to support his conviction; and that his offense

level should have been reduced for his minor role in the offense.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40139
                                 -2-

     Glover failed to challenge the criminal complaint in a

pretrial motion to dismiss the indictment.     He has waived any

defect in the criminal complaint, and his contention is

unreviewable.    See United States v. Smith, 890 F.2d 711, 715 (5th

Cir. 1989); FED. R. CRIM. P. 12(b)(1).

     The criminal complaint alleged the inculpatory statement

that Glover alleges was not disclosed.     His nondisclosure

contention is without a factual basis.

     Glover drove a pickup truck across the border, a pickup with

marijuana secreted in hidden compartments inside the gas tank.

His implausible story, his statements to federal authorities, the

observations of the authorities, documents in the pickup bearing

his name with bogus addresses, and the inability of agents to

contact individuals Glover identified as relatives in Texas

indicated Glover’s knowledge of contraband.     See United States v.

Pennington, 20 F.3d 593, 598 (5th Cir. 1994).     The jury could

have found beyond a reasonable doubt from the evidence all of the

elements of possession with intent to distribute and the elements

of drug conspiracy.    See United States v. Velgar-Vivero, 8 F.3d
236, 241 (5th Cir. 1993); United States v. Ayala, 887 F.2d 62, 67

(5th Cir. 1989).

     The district court did not err by declining to adjust

Glover’s offense level for minor participation.     Glover traveled

around Mexico; drove the marijuana into Texas; and acknowledged

to the probation officer that he knew that the pickup contained

drugs.   See U.S. Sentencing Guidelines Manual § 3B1.2, cmt. n.3.

     AFFIRMED.